PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Pilloff Passino & Cosenza LLP2000 Duke St.Suite 300Alexandria VA 22314

In re Application of Hu et al.
Appl. No. 16/977,549
Filed: September 2, 2020 
Attorney Docket No.: 246-007
For:  WIRELESS POWER TRANSFER DEVICE

:::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.181


This is a decision on the petition filed January 10, 2022, under 37 C.F.R. § 1.181, to enter the supplemental claim amendments and evidence filed on December 23, 2021. 

The petition is GRANTED.
A review of the record reveals that a petition decision was mailed on November 8, 2021, which withdrew the finality of the Office action mailed on August 11, 2021.  Petitioners request to have the supplemental amendment to the claims and evidence filed on December 23, 2021 entered and examined.  The request is GRANTED.

The application is being returned to the examiner for further action on the merits.

Telephone inquiries should be directed to Barnie Rexford, Supervisory Patent Examiner, at (571) 272-7492.
------------                                                                                                                                                                                                                                                                                                                                                                                           /ANDREA L WELLINGTON/                                                                                                                                                                                                    ______________________
Andrea Wellington
Director - Technology Center 2800
Electrical Circuits and Systems 
AW:kt:rb